Citation Nr: 1227545	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  12-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from March 1947 to October 1949. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from June and July 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, that denied the above claims.

In July 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2012 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was caused by noise exposure during active service.

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was caused by noise exposure during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

The Board notes that the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center in 1973.  There is a heightened obligation to assist a claimant in the development of a case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Nevertheless, in the decision below, the Board grants the claims of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

During his July 2012 hearing, the Veteran asserted that he had been exposed to acoustic trauma during service as a result of his duties during a tour of duty in Japan.  He described that he worked as a truck driver and mechanic wherein he was around helicopters, large tanks, airplanes, and trucks.  He added that he had also fired various weapons while in service without the use of hearing protection.  In his September 2011 notice of disagreement, he noted that he had also been exposed to explosives that were still going off when he first arrived in Japan.  He further alleges that he has experienced hearing loss and tinnitus since his service discharge.

As noted above, the Veteran's service treatment records are no longer available for review.  However, his report of separation and discharge is of record and confirms that his military occupational specialty was a light truck driver and that his military qualifications included the carbine and rifle.  His decorations and citations included the Army of Occupation Medal Japan, corroborating his service in Japan.  The report also indicates foreign service of two years, two months, and 13 days.

In a lay statement dated in July 2011, the Veteran's spouse of 61 years indicated that while the Veteran was in the Army, he had related to her in various correspondence that he was losing his hearing.  She added that he had been given the nickname "Huh" in service because he was always asking fellow service members to repeat themselves.  She noted that when he left service in 1949, he had to be fitted for hearing aids at that time, but could not afford to get them until 1953.

A private medical record from R. C. B., M.A., from Better Sound Hearing Aid Service, dated in July 2011, shows that the Veteran provided a history of inservice noise exposure from gunfire during basic training and simulators which made loud explosive noises.  He also reported that he experienced hearing loss and tinnitus during service and ever since, and that he had to begin to wear hearing aids in 1953.  Following examination of the Veteran, the examiner concluded that the Veteran had bilateral severe to profound sensorineural hearing loss.  Speech reception thresholds were 90 decibels right and 95 decibels left.  Maryland CNC testing revealed speech recognition of 80 percent in the right ear and 78 percent in the left ear.  The examiner also indicated that it was more likely than not that the Veteran's hearing loss was acquired during service.

In a lay statement dated in September 2011, the Veteran's 56 year old daughter indicated that he had worn hearing aids her entire life, and that while growing up, the Veteran would tell her stories of service in Japan where there had been explosives going off and where he had been around tanks, helicopters, and big heavy trucks.  She reiterated that the Veteran had been given the nickname "Huh" because he would always ask fellow service members to repeat themselves.  

In a lay statement dated in September 2011, the Veteran's brother indicated that the Veteran had communicated to him during service that he was experiencing hearing loss due to loud noise.  He added that the Veteran did not have any hearing problems before he entered service, and that when he returned, he would have to ask everyone to repeat themselves.  He also related a story that the Veteran had told him in which a grenade had exploded in close proximity.  He also reiterated that the Veteran had been given the nickname "Huh" during service.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss and tinnitus, and how long the condition has bothered him, has remained consistent.  Such statements have been corroborated by the Veteran's available service personnel record and by the lay evidence submitted by his spouse, brother, and daughter.  The Board finds that this evidence in support of his claim is credible, probative, and adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Davidson, 581 F.3d at 1316. 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In this case, the Board finds that the lay statements of the Veteran, his spouse, brother, and daughter, describing the onset and chronicity of the bilateral hearing loss and tinnitus are consistent with his duty as a truck driver with military qualification of use of a carbine and rifle.  As such, his account as to exposure to acoustic trauma during his period of active service is found to be credible and supported by the later diagnosis from Better Sound Hearing Aid Service.  Id.   

Relevant to whether the Veteran's bilateral hearing loss and tinnitus are directly related to his period of active service, the Board initially notes that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385.  The examiner from the Better Sound Hearing Aid Service in July 2011 concluded that the Veteran's symptoms were consistent with the reported history; and that the hearing loss was as likely as not acquired during service.  There is no medical evidence of record to rebut the opinion in favor of the Veteran's claim or otherwise diminish its probative weight.

Given the evidence outlined above, the Board is of the opinion that, at the very least, the point of relative equipoise has been reached in this matter.  The examiner from the Better Sound Hearing Aid Service did provide a probative opinion that was definitive, based upon a consistent history provided by the Veteran, and supported by detailed rationale.  This opinion, coupled with the Veteran's competent and credible report as to the onset of his disorders and the current diagnoses of bilateral hearing loss and tinnitus, leads the Board to conclude that the Veteran has bilateral hearing loss and tinnitus that is etiologically related to his period of active service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (finding that precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has bilateral hearing loss and tinnitus as a result of his period of active service. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


